Exhibit 10.1

AGREEMENT

This Agreement (the “Agreement”) is dated as of July 23, 2015, by and among Real
Estate Strategies L.P., a Bermuda Limited Partnership (“RES) IRSA Inversiones y
Representaciones Sociedad Anónima, an Argentine sociedad anónima (“IRSA”) and
Condor Hospitality Trust, Inc., a corporation (the “Company” and, together with
the Investor and IRSA, the “Parties” and any of them individually, a “Party”).

WHEREAS, the Company is planning an exchange offer of up to 11,664,615 shares of
its common stock for its Series A preferred stock and Series B preferred stock
and which it contemplates will result in the issuance of in excess of 20% of its
common stock (the “Exchange Offer”);

WHEREAS, pursuant to Section 7(c) of the terms of the 6.25% Series C convertible
preferred stock, the consents of RES and IRSA are required for the Company to
issue in excess of 20% of its common stock in the Exchange Offer;

WHEREAS, the Company believes the success of the Exchange Offer would be
enhanced by the conversion of some or all of its shares of Series C convertible
preferred stock into common stock pursuant to the terms of the Series C
convertible preferred stock;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:

1. Consent to Exchange Offer.

RES and IRSA hereby consent to the issuance of common stock by the Company
pursuant to the Exchange Offer. The consent by RES and IRSA is exclusively for
the Exchange Offer and not for any other offering or matter.

 

2. Conditional Agreement to Convert Series C Convertible Preferred Stock.

(a) Conversion. RES and IRSA agree that they shall cause the Series C
convertible preferred stock to be converted into common stock pursuant to the
terms, provided:

 

(i) Minimum Acceptance—at least 80% of the shares of each of the Series A
preferred stock and the Series B preferred stock are tendered and exchanged for
common stock in the Exchange Offer (the “Minimum Acceptance”);

 

(ii) Shareholder Approvals—the requisite vote of Company shareholders is
received at or prior to the consummation of the Exchange Offer approving (the
“Shareholder Approvals”):

 

 

  (A) Common Stock Issuance—the issuance of common stock in the Exchange Offer
and in connection with the unpaid dividends on converted shares of Series C
convertible preferred stock;

 

 

  (B) Beneficial Ownership Limitation—deletion of the provisions of the Series C
convertible preferred stock that prohibit Series C convertible preferred stock
from being converted to the extent the conversion would cause RES and its
affiliates to beneficially own more than 34% of voting stock (the “Beneficial
Ownership Limitation”);

 

 

  (C) Redemption—deletion of the provision of the Series B preferred stock that
requires a cash redemption of the Series B preferred stock if a person
beneficially owns 35% of the common stock or voting stock of the Company (the
“Series B Required Redemption”);

 



--------------------------------------------------------------------------------

  (D) Warrant Extension—amendment, at RES’s option, of the warrants originally
issued to RES in February 2012 to extend the term of 50% of the warrants to
January 31, 2018, and the term of the other 50% of the warrants to January 31,
2019, and increase the beneficial ownership limitation therein from 34% to 49%,
and permit the warrants to be exercised for common stock or non-voting common
stock (the “Warrant Extension”);

 

  (E) Non-Voting Common Stock—amend the Company charter to:

 

 

  1) authorize non-voting common stock without voting rights but otherwise with
the same rights as the common stock, and convertible at the option of the holder
into common stock at such times as the conversion would not result in the holder
owning more than 49% of the voting power of the Company; and

 

 

  2) issue non-voting common stock upon conversion of Series C convertible
preferred stock to the extent issuing common stock would result in RES and
affiliates owning more than 49% of the voting stock of the Company; and

 

 

  (F) Dividends—issuance of common stock in the Exchange Offer and in connection
with unpaid dividends of Series C convertible preferred stock and issuance of
common stock, if any, as a premium, on conversion of the Series C convertible
preferred stock; and

 

(iii) Conditional Agreements—the Company complies with its conditional
agreements set forth in Sections 3 and 4 below.

 

(b)(i) Amount of Conversion. If the foregoing conditions of Section 2(a) are
met, then at the time of the consummation of the Exchange Offer, RES and IRSA
shall cause the Series C convertible to be converted at a percentage equal to
the percentages of Series A preferred stock and Series B preferred stock
tendered and exchanged for common stock in the Exchange Offer. If the Series A
preferred stock and Series B preferred stock are each exchanged at 80% or above,
but at different percentages, the percent of conversion of the Series C
convertible preferred stock above 80% will be the weighted average (based on
liquidation value) of the difference in the exchanged percentages of the Series
A preferred stock and Series B preferred stock. For example, if 80% of the
Series A preferred stock and 90% of the Series B preferred stock are tendered in
the exchange offer, then RES would convert 87.2% of the Series C convertible
preferred stock.

(ii) Minimum Beneficial Ownership. Notwithstanding the foregoing, RES and IRSA
may retain beneficial ownership of 1,000 shares of Series C convertible
preferred stock if the conversion would otherwise result in beneficial ownership
of less than that number of shares.

 

3. Conditional Agreements of Company. If RES and IRSA are obligated pursuant to
Section 2(b) above to cause the conversion of shares of Series C convertible
preferred stock as set forth therein and the Exchange Offer is contemporaneously
consummated then the Company agrees:

(a) Unpaid Dividends—that in addition to the issuance of common stock upon
conversion of the Series C convertible preferred stock pursuant to the terms
thereof, the Company will also issue a number of shares of common stock to the
holder of the Series C convertible preferred stock equal to the unpaid
dividends, with compounded interest thereon, on the converted shares of Series C
convertible preferred stock at the per share value of the common stock used for
the Exchange Offer in return for the waiver of such unpaid dividends by the
holder of the Series C convertible preferred stock;

 

2



--------------------------------------------------------------------------------

(b) Charter Amendments—to amend the Company charter to:

 

(i) Beneficial Ownership Limitation—remove the Beneficial Ownership Limitation;

(ii) Series B Required Redemption—remove the Series B Required Redemption; and

(iii) Non-Voting Common Stock—add authorization to issue non-voting convertible
common stock; and add the option for Series C convertible preferred stock to be
converted into non-convertible common stock and/or common stock, in a mix at the
option of the holder.

 

(c) Warrant Extension—amend the warrants to add the Warrant Extension;

(d) RES and IRSA Consents—that as long as RES has the right to designate two or
more directors to the Company board of directors, the following requires the
approval of RES and IRSA:

 

(i) the merger, consolidation, liquidation or sale of substantially all of the
assets of the Company;

 

(ii) the sale by the Company of common stock or securities convertible into
common stock equal to 20% or more of the outstanding common stock or voting
stock; or

 

(iii) any Company transaction of more than $120,000 in which any of its
directors or executive officers or any member of their immediate family will
have a material interest, exclusive of employment compensation and interests
arising solely from the ownership of the Company equity securities if all
holders of that class of equity securities receive the same benefit on a pro
rata basis;

(e) Committee Assignments—that as long as RES has the right to under the
Director Designation Agreement dated February 2, 2012 to have appointed an
“Investor Designee” (as that term is defined therein) to the Nominating
Committee of the Company board of directors, then RES shall have the right to
have appointed one Investor Designee to all current and future committees of the
Company board of directors (provided the Investor Designee meets the
independence requirements if so required under Nasdaq rules);

(f) Preemptive Rights Term—that Section 3(a) of the Investor Rights and
Conversion Agreement dated February 1, 2012 will be deemed amended to eliminate
the requirement for a combined stake requirement of 1,250,000 shares of common
stock (10,000,000 shares prior to the 8-for-1 reverse stock split) and extend
the term of Section 3(a) from January 31, 2018 to January 31, 2020;

 

(g) Approvals—that as long as RES has the right to designate two or more
directors to the Company board of directors:

 

(i) Ownership Limitation Approval—the affirmative vote of the board members
designated by RES will be required as part of the vote of the Company board of
directors approving an exemption under Article IX, Section 7 of the Company’s
Amended and Restated Articles of Incorporation from the “Ownership Limitation”
set forth therein, or otherwise such exemption shall not be approved; and

 

3



--------------------------------------------------------------------------------

(ii) Nomination—director nominees nominated by the Nominating Committee of the
Company board of directors shall require the affirmative vote of the RES
designated director on the committee or they shall not be nominated.

4. Further Agreement. In the event the weighted average trading price per share
of the common stock for the three trading days immediately preceding the last
trading day of the tender offer period of the Exchange Offer is below $2.00,
then in addition to the shares of common stock issued on conversion of the
Series C convertible stock and in connection with the unpaid dividends thereon,
the Company shall issue additional shares in the conversion equal to 10% of the
liquidation value of the shares so converted, with such shares valued at the per
share value of the common stock used in the Exchange Offer, subject to approval
of the issuance by the Company board of directors provided that, if the Company
board of directors does not approve the issuance of such additional common stock
then the Company will terminate the Exchange Offer and the agreements set forth
in Section 2 and Section 3 hereof will terminate and the Parties will have no
obligations thereunder.

 

5. Miscellaneous.

 

(a) Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

 

(b) Waivers. The conditions to each party’s obligations in the Agreement are for
the sole benefit of such party and may be waived by such party in whole or in
part to the extent permitted by applicable law. No waiver of any party to this
Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.

 

(c) Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

 

(d) Governing Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws. Each of the parties hereto hereby
irrevocably consents, to the maximum extent permitted by law, that any action or
proceeding relating to this Agreement or the transactions contemplated hereby
shall be brought, at the option of the party instituting the action or
proceeding, in any court of general jurisdiction in New York County, New York,
in the United States District Court for the Southern District of New York or in
any state or federal court sitting in the area currently comprising the Southern
District of New York. Each of the parties hereto waives any objection that it
may have to the conduct of any action or proceeding in any such court based on
improper venue or forum non conveniens, waives personal service of any and all
process upon it, and consents that all service of process may be made by mail or
courier service directed to it at the address set forth herein and that service
so made shall be deemed to be completed upon the earlier of actual receipt or
ten days after the same shall have been posted or delivered to a nationally
recognized courier service. Nothing contained in this shall affect the right of
any party hereto to serve legal process in any other manner permitted by law.

 

(e) Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to the Investor, shall be delivered to Real Estate Strategies L.P. Clarendon
House 2, Church Street, Hamilton HM CX, Bermuda, c/o IRSA Inversiones y
Representaciones Sociedad Anónima, Bolívar 108 (C1066AAB), Buenos Aires,

 

4



--------------------------------------------------------------------------------

Argentina, fax no. +54 (11) 4323-7449, Attention: Eduardo S. Elsztain, with
copies to and Zang, Bergel & Vines Abogados, Florida 537, 18th Floor,
(C1005AAK), Buenos Aires, Argentina, fax no. +54 (11) 5166-7070, Attention:
Pablo Vergara del Carril; or if sent to the Company or the Operating
Partnership, shall be delivered to Condor Hospitality Trust, Inc., 1800 West
Pasewalk Avenue, Suite 200, Norfolk, Nebraska 68701, fax no. (402) 371-4229
Attention: Chief Executive Officer, with a copy to McGrath North Mullin & Kratz,
PC LLO, Suite 3700 First National Tower, 1601 Dodge Street, Omaha, Nebraska
68102, fax no. (402) 952-1802, Attention: Guy Lawson. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

 

(f) Captions. The section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

 

(g) No Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any person or entity other than the
parties hereto, any benefit right or remedies.

 

(h) Time of Essence. Time is of the essence in the performance of each and every
term of this Agreement.

 

(i) Successors, Assigns and Transferees. This Agreement and the rights and
obligations hereunder shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, legatees, successors,
and assigns and any other transferee.

 

(j) Assignment. This Agreement and the rights and obligations hereunder may not
be assigned without the prior written consent of the parties hereto and any
purported or attempted assignment or other transfer of rights or obligations
under this Agreement without such consent shall be void and of no force or
effect.

 

(k) Expenses; Attorney’s Fees. Each party will be solely responsible for its
fees and expenses in connection with this Agreement, including the fees and
expenses of their respective attorneys, accountants, investment bankers and
consultants. In any action or proceeding brought to enforce any provision of
this Agreement, the successful party shall be entitled to recover reasonable
attorney’s fees and expenses in addition to any other available remedy.

 

(l) Authority. Each Party represents that (i) it has full entity power and
authority to enter into this Agreement, (ii) the Agreement has been duly
authorized, validly executed and delivered, and (iii) the Agreement constitutes
the legal, valid, and binding agreement of the Party, enforceable in accordance
with its terms.

 

(m) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby.

 

(n) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.

[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

REAL ESTATE STRATEGIES L.P. By:

JIWIN S.A.

General Partner

By:

/s/ JIWIN S.A.

IRSA Inversiones y Representaciones

Sociedad Anónima

By:

/s/ IRSA

CONDOR HOSPITALITY TRUST, INC. By:

/s/ J. William Blackham

Name: J. William Blackham

Title: President and Chief Executive Officer

 

6